           Case 2:21-cv-01386-APG-NJK Document 7 Filed 08/04/21 Page 1 of 2




 1
 2
 3
 4
 5                              UNITED STATES DISTRICT COURT
 6                                      DISTRICT OF NEVADA
 7
     DEBBIE NOVOTNY,
 8                                                           Case No. 2:21-cv-01386-APG-NJK
             Plaintiff(s),
 9                                                                          Order
     v.
10                                                                      [Docket No. 6]
     SMITH’S FOOD AND DRUG CENTERS,
11   INC.,
12           Defendant(s).
13         Pending before the Court is the parties’ discovery plan. Docket No. 6. The unusual
14 circumstances of this case raise several issues that require further attention by the parties.
15         A suggestion of death was filed in state court just prior to removal, on July 21, 2021.
16 Docket No. 1 at 26. The discovery plan notes that the rule applicable in state court requires the
17 filing of a motion to substitute within 180 days after service of a suggestion of death. Docket No.
18 6 at 2 n.1; see also Nev. R. Civ. P. 25(a)(1). By contrast, the federal rule requires the filing of a
19 motion to substitute within 90 days after service of a suggestion of death. Fed. R. Civ. P. 25(a)(1).
20 The parties do not provide meaningful discussion as to which of these rules applies in this case.
21         The discovery plan also asks the Court to set a deadline to file a motion to substitute for
22 September 21, 2021. Docket No. 6 at 2. The discovery plan does not provide legal authority or
23 meaningful discussion as to whether the Court is permitted to set a deadline to file a motion to
24 substitute at only 62 days after the service of a suggestion of death given the contrary deadlines
25 established in the rules discussed above.
26
27
28

                                                      1
           Case 2:21-cv-01386-APG-NJK Document 7 Filed 08/04/21 Page 2 of 2




 1         Lastly, the parties seek entry of various discovery deadlines even though they acknowledge
 2 that discovery cannot begin absent a substitution. See Docket No. 6 at 2.1 Given that a failure to
 3 file a motion to substitute is grounds for dismissal and given that the date on which substitution
 4 may occur is unknown at this time, it is unclear whether discovery deadlines should be set at this
 5 time or whether they should be set (if necessary) upon resolution of the substitution issue. Cf. Fed.
 6 R. Civ. P. 1.
 7         Given all of the above, the parties’ discovery plan is DENIED without prejudice. A
 8 renewed discovery plan must be filed by August 18, 2021. The renewed discovery plan must
 9 provide meaningful discussion as to each of the issues identified above.
10         IT IS SO ORDERED.
11         Dated: August 4, 2021
12                                                                ______________________________
                                                                  Nancy J. Koppe
13                                                                United States Magistrate Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
           1
               These deadlines are calculated from the “anticipated substitution” on September 21, 2021.
28 Id.

                                                      2
